DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the prescribed profile is such a profile that the quantity of heat input in the central portion in the direction of width is smaller than the quantity of heat input at the end in the direction of width” (claim 7. Examiner noted that the prescribed profile (claim 5) refers to both laser heat input and arc heat input. Claim 7 require prescribed profile is such a profile that the quantity of heat input in the central portion in the direction of width is smaller than the quantity of heat input at the end in the direction of width. However, this feature only show in applicant’s fig.4A, laser profile. Fig.4B shows the arc profile and Fig.4C shows the prescribed profile includes both laser and arc profile have a uniform heating profile. In other words, the underlined portion of claim 7 above is the laser profile not the prescribed profile) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (DE 102016116124 A1) in view of Walter (WO 2016/150425).
	Regarding claim 1, Neumann discloses “a laser-arc hybrid welding apparatus that uses laser and arc” (10 includes laser torch 12 uses laser and welding torch 14 uses arc), “the laser-arc hybrid welding apparatus” (10) comprising: 
 	“a laser torch” (12) that emits laser toward “a joined portion” (fig.6, 26 pointed at the joint portion along the gap); and 
 	“a welding torch” (16) “that generates arc between the welding torch and the joined portion” (16 generates arc between the wire 16 and the jointed portion. Para.0001, i.e., a method for welding at least two joining partners to form a weld seam using both a laser beam and an arc beam), “the laser torch including an adjustment mechanism that adjusts a shape of an irradiated region irradiated with laser” (para.0038, i.e., the raw laser beam 30 is deflected via a plane mirror 36 onto a parabolic mirror 38, via which the raw beam 30 is focused on the joining area. There is the possibility that the plane mirror 36 oscillates about the Y axis and the parabolic mirror oscillates about the X axis, with the workpieces 20, 22 being aligned with the XY plane that is spanned by the X and Y axes), 
 	“the adjustment mechanism enlarging the irradiated region in a direction of width of welding as compared with irradiation” (figs 5-6 shows the adjustment mechanism enlarging the irradiated region by moving the laser beam in the rotation movement such that movement includes irradiation region in width direction) “without the adjustment mechanism in the laser torch and adjusting a shape of the irradiated region” (examiner noted that without the adjustment mechanism, the laser beam will not rotate for adjusting a shape of the irradiated region) to allow a distribution in the direction of width, of a quantity of heat input by laser to exhibit a prescribed profile” (the circular movement of laser beam creates a prescribed profile), 
 	Neumann is silent regarding the prescribed profile being such a profile that the quantity of heat input in a central portion in the direction of width is equal to or smaller than the quantity of heat input at an end in the direction of width.
 	Walter teaches “the prescribed profile being such a profile that the quantity of heat input in a central portion in the direction of width is equal to or smaller than the quantity of heat input at an end in the direction of width” (annotated fig.2. Para.0054, i.e., radiation intensity distribution 20 of this laser focal spot 18 along the direction y. Please noted that the higher intensity distribution means more heat input). Neumann teaches a hybrid laser device. Walter teaches a hybrid laser device (para.0004, i.e., laser beam welding can also be carried out using an additional wire).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Neumann with Walter, by modifying Neumann’s prescribed profile according to Walter’s prescribed profile by replacing Neumann’s optics according to Walter’s optics, to improved edge connection and increased seam quality and process efficiency (para.0002) as taught by Walter.
 	Regarding claim 2, modified Neumann discloses “the adjustment mechanism adjusts the shape of the irradiated region to a rectangular shape including opposing sides in parallel to a direction of movement of the laser torch” (Walter, i.e., para.0033, i.e., four partial beams can be formed in this way, which are brought together in such a way that an essentially rectangular laser focal spot is formed in the processing plane).
 	Regarding claim 3, modified Neumann discloses “the adjustment mechanism further adjusts a distribution of a laser irradiation energy density in the irradiated region to set the irradiation energy density in the central portion in the direction of width to be lower than the irradiation energy density at the end in the direction of width” (Walter, annotated fig.2 shows adjustment mechanism 5 and 6 further adjusts a distribution of a laser irradiation energy density in the irradiated region to set the irradiation energy density in the central portion in the direction of width to be lower than the irradiation energy density at the end in the direction of width).
 	Regarding claim 4, modified Neumann discloses “the adjustment mechanism adjusts the shape of the irradiated region to set a length of the irradiated region along a direction of movement of the laser torch in the central portion in the direction of width to be shorter than a length of the irradiated region along the direction of movement at the end in the direction of width” (Walter, i.e., para.0033, i.e., four partial beams can be formed in this way, which are brought together in such a way that an essentially rectangular laser focal spot is formed in the processing plane. It would have been obvious that irradiation region can be rectangular shape during movement of laser beam in feed direction or x direction. See fig.5 for example).
 	Regarding claim 5, modified Neumann discloses “a distribution in the direction of width, of a sum of the quantity of heat input by laser and a quantity of heat input by arc exhibits a prescribed heat distribution” (Neumann shows a laser heat input and arc heat input. Walter teaches the specific laser heat input. It would have been obvious that the sum of heating input by laser and arc creates a prescribe heat distribution since the heating pattern is the same or consistent along the welding path).


  	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (DE 102016116124 A1) in view of Walter (WO 2016/150425) as applied in claim 1-5 above, and further in view of Srinivasan et al. (US 2018/0021871).
 	Regarding claim 6, modified Neumann discloses “a controller that adjusts para.0016, i.e., the direction of travel of the hybrid welding device can be regulated or controlled depending on the width of the weld seam to be formed of the partners to be joined or the gap running between the joining partners. Para.0034, i.e., if the gap width is known, the corresponding data can also be entered into the control of the laser 12. The above paragraphs suggest that there is a controller for controlling the hybrid welding device. It is inherently and necessarily that the output of laser and arc creates a prescribe heating pattern).
 	Srinivasan et al. teaches “a controller that adjusts output from the welding torch” (para.0027, i.e., The system may include a power source 111. The power source 111 may include an Analog/Digital (A/D) converter 112. The A/D converter 112 may convert power signal from analog to digital. The digitized power signal may be processed by a Digital Signal Processor (DSP) 113. The power source 111 may include an inverter 114. The inverter 114 may provide a quickly digitized closed feedback control of current and voltage of the power source 111). Neumann teaches a welding device. Srinivasan et al. teaches a welding device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Neumann with Srinivasan et al., by adding Srinivasan et al.’s controller to modified Neumann’s control unit, to provide adjustable heating output (claims 5-6, i.e., the current is adjusted in a range of 50 A-200 A and the voltage is adjusted in a range of 5 V-35 V) to provide appropriate welding parameter to welding the workpiece without cracking (abstract) as taught by Srinivasan et al.


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (DE 102016116124 A1) in view of Walter (WO 2016/150425) as applied in claim 1-5 above, and further in view of Boillot et al. (US 4,532,404)
 	Regarding claim 7, modified Neumann discloses “the Walter, annotated fig.2 shows a profile that the quantity of heat input in the central portion in the direction of width is smaller than the quantity of heat input at the end in the direction of width).
 	Modified Neumann is silent regarding the prescribed profile also includes a profile includes heat input by arc.
 	Boillot et al. teaches “a profile that the quantity of heat input in the central portion in the direction of width is smaller than the quantity of heat input at the end in the direction of width” (fig.5B shows the temperature detected value and col.7 at lines 59-62, i.e., the actual temperature profile which is in accordance with the distribution function T(X) as shown in fig.5B. examiner noted that the temperature is proportional in relation to the heat input. Fig.5 shows the heat input or temperature is lower in the central region and the heat input at one end (i.e., user defined ) can be one of the peak temperature in fig.5).  Modified Neumann teaches a welding device. Boillot et al. teaches a welding device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Neumann with Boillot et al., by replacing Neumann’s arc heat input according to Boillot et al.’s arc heat input, for controlling the predetermined operating characteristics of the welding mechanism to enhance quality of weld (col.1 at lines 63-66) as taught by Boillot. 
 	The combination of modified Neumann and Boillot et al. would meet the claim limitation of “the prescribed profile is such a profile that the quantity of heat input in the central portion in the direction of width is smaller than the quantity of heat input at the end in the direction of width, and the prescribed heat distribution is uniform in the direction of width” because both modified Neumann and Boillot et al. teach a profile that the quantity of heat input in the central portion in the direction of width is smaller than the quantity of heat input at the end in the direction of width so that the overlapping of the laser profile and the arc profile would result the prescribe profile such that the prescribed heat distribution is uniformly increasing from central region toward two ends in the direction of width. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Neumann with Boillot et al., by replacing Neumann’s arc heat input according to Boillot et al.’s arc heat input, for controlling the predetermined operating characteristics of the welding mechanism to enhance quality of weld (col.1 at lines 63-66) as taught by Boillot.


    PNG
    media_image1.png
    1604
    1057
    media_image1.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761